Bartol, C. J.,
delivered the opinion of the Court.
“Ann Jones, the wife of the appellee, and mother of the appellant, Virginia, was entitled to the income during her life of a legacy of $7000.00 under the will of Larkin Shipley, and the principal was to be distributed after her death, among her children. Mrs. Jones first married a brother of the appellee, by whom she had five children, of whom Virginia Snyder was one, and all of whom survived her, except William.”
“In July, 1845, she married the appellee by whom she had two children, both of whom survived their mother, who died in 1869. At the time of the marriage between Mrs. Jones and the appellee, all her children were minors except Milton ; Virginia, the youngest, was then fourteen years of age.” Mrs. Jones owed some debts, contracted during her widowhood, which the income from her legacy, then In litigation, proved insufficient to pay, and they were paid by the appellee ; and he thenceforth insisted that her children by the first marriage were morally and justly hound to repay him the money he had thus expended. Tie accordingly adopted such measures as he thought expedient to secure it; and after the children *550reached their majority, he obtained from them written due-bills, or obligations for what he estimated to be their several portions thereof, payable out of the legacy, after the death of their mother.
. The due-bill of Virginiá, the appellant, for the collection of which this proceeding was instituted, is as follows:
“(Stamp 15 cts.) October 20th, 1852.
“$214.34 “Due Joshua Jones or order, two hundred and fourteen dollars and thirty-four cents, to be paid out of my reversionary interest out of Ann Jones’ trust fund, in the name of Wayman & Stockett, trustees, after the said Ann Jones’ death ; for value received, with interest from date.
“ Witness my hand and seal.
“Virginia Jones, [Seal.]”
• The money constituting the legacy aforesaid, being in the hands of a trustee, appointed under a decree of the Court of Chancery, who was about to distribute the same among the children of Ann Jones, deceased, the parties entitled thereto in remainder; the appellee filed his petition, praying that the trustee may be required to pay out of the distributive share due the appellants, the amount of Virginia’s due-bill, with interest thereon; or that he may he required to retain the same.
The Circuit Court decreed in favor of the appellee, directing the trustee to pay out of the distributive share of Virginia, the sum of $214.34, with interest thereon from the 20th day of October, 1852; and from that decree this appeal has been taken.
The question of jurisdiction has been raised by the appellants’ counsel, who have argued that the only remedy of the appellee is by a suit at law ; “the instrument not being an assignment, but merely a covenant to pay out of a particular fund.’’ We agree that such is *551the proper construction and effect of the instrument; it does not operate as an assignment; but being charged upon, or payable out of a particular fund over which the Court of Equity has jurisdiction, there can be no question of the power of that Court to entertain the claim of the appellee, and order it to be paid, out of the fund in the hands of the trustee ; provided it be established by proof, and be a valid and equitable claim.
It is a contract to pay money, and in order to entitle the appellee to enforce it, it must appear to have been made upon a good and sufficient consideration.
We have stated that it was given to reimburse the appellee for money expended by him in paying certain debts due by his wife, contracted while she was a widow. The consideration is so stated by the appellee in his petition, wherein it is averred “ that the whole amount of such debts, at the time of the marriage was $3835.58, and after the appropriation of the proceeds of the legacy, and of all other moneys belonging to Mrs. Jones from other sources, amounting to $2968.21, the balance due by her amounted to $867.37, which said balance was paid by your petitioner out of his individual funds.”
There being four children of Mrs. Jones by her first marriage, the appellee, considered himself entitled to exact repayment of one-fourth from each of them, and this constitutes the only consideration for the obligation now in question. It is obvious from the appellee’s own statement, that there was no valid consideration whatever to support the contract. The money paid by the appellee was paid in satisfaction of his own debts; being due by his wife before marriage they devolved upon him, and her children were in no manner bound to pay them, either in law or in morals. It thus appears that the instrument of writing signed by the appellant, Yirgiuia, is a mere voluntary contract without consideration, which a Court of Equity will not enforce, even if it was free from objection on other accounts.
*552The payment of Mrs. Jones’ debts by the appellee after their marriage, could not make her his debtor ; but if any such debt existed, it would not be a good consideration to support a promise by the appellant, Virginia, to pay it. It was decided in Wyman vs. Gray, 7 H. &. J., 409, that a promissory note given by one person, for a debt due by another, without any consideration moving to the party promising, is nudum pactum; and an action will not lie thereon as between the original parties to the note. In this case the iñstrument of writing is under seal, and purports on its face to be “for value received;” but a Court of Equity cannot be prevented by the form of the instrument, from inquiring into the real consideration for which it was given ; and if it be made without good consideration and be merely voluntary, it will not be enforced. We have said the writing of the 20th of October is not an assignment, but a covenant to pay money out of a particular fund; not an executed gift, but an executory contract merely, which the appellee now seeks to enforce. . In such case, the Court acts upon the same principle as governs it in a proceeding for specific performance ; and the general rule is correctly stated by Judge Story to be now established “that the Court will not execute a voluntary contract, but will withhold assistance from a volunteer, whether be seeks to have the benefit of a contract, or a covenant, or a settlement.” 1 Story Eq. J., sec. 793d
In Pulvertoft vs. Pulvertoft, 18 Ves., 84, Ld. Eldon said: “The distinction is settled that in the case of a contract merely voluntary, (I do not speak of a valuable or meritorious consideration,) this Court will do nothing. But if it does not rest in a voluntary agreement, but an actual trust is created the Court does take jurisdiction.”
It was said by L. Ch. Nottingham, in Jefferys vs. Jefferys, 1 Craig & Phil., 138, 141 : “The principle of the *553Court is to withhold its assistance from a volunteer, whether he seeks to have the benefit of a contract, a covenant, or a settlement.” In that case a father having made a voluntary covenant to surrender certain copyhold estates to trustees, for the benefit of his daughters, the Court after his death refused to enforce the covenant in favor of the daughters.
The same principle was recognized by Sir L. Shadwell, V. C.,in Holloway vs. Headington, 8 Simons, 324. There can be no doubt of the application of this principle to the present case.
An attempt has been made to show that there was a good and valuable consideration to support the contract.
It is alleged in the petition that the appellee after his marriage, furnished board and maintenance to the appellant, Virginia, until her marriage in 1854 ; and it is said he was under no obligation to do so, she being his stepdaughter only ; as was decided in Tubb vs. Harrison, 4 Term., 118, and Cooper vs. Martin, 4 East, 76 ; and it is argued that iCa promise made by her after coming of age, to pay for such support, is not nudum pactum, but valid and binding.” But it is impossible for the appellee to maintain the claim set up in his petition on this ground. It is not alleged or pretended that the hoard and maintenance of the appellant, (Virginia,) after her mother’s marriage to the appellee, formed any part of the consideration for which her obligation of the 20th of October, 1852, was given. On the contrary, the only consideration for the same was that before stated, no other is alleged in the petition or shown by the proof; and as we have seen it is not sufficient to bind the appellants so as to entitle the appellee to enforce the same in a Court of Equity.
But the objection to the appellee’s claim in this case does not rest merely on the want of consideration to support it; there are other objections growing out of the relation existing between the parties, and the facts and *554circumstances attending the transaction, as disclosed by the evidence, which deprive the appellee of any right to relief. At the time the writing of October 20th, 1852, was executed, and for seven years before, the appellant, Virginia, lived in the house of the appellee, a member of his family, and stood towards him in the relation of a daughter; she had reached majority only a few months before, and at the time she executed the paper, she had not been emancipated from his government and authority. She was not married until two years afterward. It appears from the evidence that soon after his marriage, when the appellee discovered his wife’s indebtedness, he made it the cause of discord in the family, treated her harshly on that account, and after he had paid the debt, he demanded of her children security for its repayment; stated to them that they ought to pay it back, that he had ££ talked with his lawyers and toas acting on their advice, and said that it was right and proper and honest and just that they (the children) should sign the paper, in order to reimburse him for the payment of their mother’s debts.” It appears from the testimony that the only motive of Virginia in signing the paper, was to gratify her father’s importunate demands, in the hope of thereby securing peace in the family, and kinder treatment to her mother. She had no advice or assistance, and was not informed of her rights and obligations.
It seems to us that it would be inequitable to uphold and enforce her contract, entered into under such circumstances, in favor of the appellee, who held toward her the relation of confidence and authority.
The principles which govern Courts of Equity in dealing with transactions of this kind, have been laid down by the Supreme Court in Taylor vs. Taylor, 8 How., 183 ; and by this Court in Brooke vs. Berry, 2 Gill, 83 ; Highberger vs. Stiffler, 21 Md., 338, and Todd vs. Grove, 33 Md , 188. These need not be repeated here. If applied *555to the present case, they present an insuperable objection to the enforcement of the contract of the appellant, which the evidence shows was obtained by the undue influence of parental authority ; and was made without any valid or sufficient consideration. For these reasons the decree of the Circuit Court will be reversed, the petition of the appellee dismissed, and the cause remanded.
(Decided 10th July, 1873.)
Decree reversed, petition dismissed, and cause remanded.